898 So.2d 874 (2004)
Ex parte Jeffery LEE.
(In re Jeffrey Lee[*]
v.
State of Alabama).
1021971.
Supreme Court of Alabama.
February 6, 2004.
Bryan A. Stevenson and Angela L. Setzer of Equal Justice Initiative of Alabama, Montgomery, for petitioner.
William H. Pryor, Jr., atty. gen., and Nathan A. Forrester, deputy atty. gen., and Stephen Shows, asst. atty. gen., for respondent.
HARWOOD, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973). See also Ex parte Carroll, 852 So.2d 833, 836 (Ala.2002).
WRIT DENIED.
*875 HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, WOODALL, and STUART, JJ., concur.
NOTES
[*]  Note from the reporter of decisions: The Court of Criminal Appeals spelled this defendant's name "Jeffrey".